On rehearing.

The following opinion was filed October 9, 1928:

By the Court.

We are met on the motion for rehearing in this matter with a scholarly and lawyerlike argument to the effect that it is the duty of this court to exercise its extraordinary jurisdiction and issue prerogative writs when necessary to preserve the liberties of the people and to secure the rights of its citizens. The opinion filed is also justly criticised because it does not respond to the arguments on this proposition presented by counsel in the first instance.
Admitting all that is said in support of the propositions urged, it is considered that this is not a case which warrants the exercise of the extraordinary jurisdiction conferred upon this court by the constitution. It is not contended that the legislature has not the power to levy a sales tax. It is argued that the particular manner in which this tax is levied is an infringement upon the rights of the citizens of this state. If that argument be sound, then it would be the duty of this court to issue the prerogative writs with which it is armed, in every case where it was claimed that an act of the legislature was unconstitutional because state officers, acting pursuant to an unconstitutional law, act without authority.
We shall not attempt in this opinion to set limits or prescribe the conditions under which these rights will be exercised. Suffice it to say that the facts set out in the petition here do not present such a case.
Motion denied, without costs.